Gray, C. J.
The declaration alleged that the defendants falsely represented the oats and corn, sold by them to the plaintiffs, to be good merchantable oats and corn of a certain quality. The answer denied these allegations, and alleged that the defendants’ contract was to sell oats and corn of a certain quality, subject to the inspection of one Morgan; and that they were duly inspected and certified by him to be of that quality. Proof of the contract and the certificate set up in the answer would tend to disprove the plaintiffs’ case. Rodman v. Guilford, 112 Mass. 405. And the defendants might prove each part of this defence, either by independent evidence, or by filing interrogatories to the plaintiffs.
In interrogatories under the statute in an action at law, as in a bill of discovery in equity, a disclosure may be sought of any facts and documents material to the case of the party interrogating. Gen. Sts. c. 129, §§ 46, 53. Wilson v. Webber, 2 Gray 558. Peck v. Ashley, 12 Met. 478 And we are all of opinion *228]lthat the party, if he seasonably files proper interrogatories, id entitled to be informed of such facts in advance, so as to assist him in preparing for trial; that any error of the court, in refusing to order a disclosure of such facts, is not cured by the introlíduction of, or opportunity to introduce, testimony on the same jpoint at the trial ;|jJand that the obiter dicta to the contrary in the case of Sheren v. Lowell, 104 Mass. 24, cannot be sustained. The decision in that case proceeded upon the ground that the interrogatories which the plaintiff had been excused from answering related only to facts material to the support of her own case, or to a disclosure of the manner in which she proposed to prove it. Peppiatt v. Smith, 3 H. & C. 129.
The interrogatories put by the defendants to the plaintiffs in the present case were not open to that objection, and related to both branches of the defence. They called not merely for the production of Morgan’s certificates of inspection, but also for information upon the question when, where and from whom the plaintiffs received them. The actual inspection and certificates of Morgan would not indeed of themselves have any tendency to prove that the contract between the parties was subject to such inspection and certificates. But information as to when, where and from whom the plaintiffs received such certificates might have an important bearing upon the issue whether the grain was sold by the defendants subject to such certificates; and the exclusion of such information is not therefore shown to have been immaterial by the special finding of the jury in favor of the plaintiffs upon this issue.

Exceptions sustained and new trial ordered.